Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Stowasser et al (US Pg Pub No. 2018/0298836) teaches 
A method for synchronizing an internal combustion engine comprising: " at least one camshaft (91), on which a target (1) is mounted in the form of a toothed wheel, each tooth comprising a rising edge and a falling edge, the wheel having rotational asymmetry; 
a position sensor (2) for sensing the position of the camshaft, adapted to detect each rising or falling edge of a tooth of the target; and 
however the prior art of record fails to show of adequately teach
a unit (21) for processing data generated by the sensor (2), comprising a memory (23), in which, for each edge of each tooth of the target, a theoretical signature of the edge is stored considering a forward rotation of the target, and a theoretical signature of the edge is stored considering a reverse rotation of the target, each theoretical signature being associated with a range of tolerance values; the synchronization method being implemented by the processing unit (21) and comprising the implementation of the following steps:
for each detected tooth edge:
 - implementing a method (100) for identifying the detected edge considering a forward rotation of the target; 
- implementing a method (100) for identifying the detected edge considering a reverse rotation of the target; 
the implementation of a method (100) for identifying an edge detected for a direction of rotation comprising: 
 computing (110) a time signature of the detected edge; and 

 determining a direction of rotation of the target (232); and 
 transmitting a synchronization or synchronization fault signal as a function of the direction of rotation of the determined target.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GEORGE C JIN/Primary Examiner, Art Unit 3747